DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 11, 12 and 16 are objected to because of the following informalities:  
In the last line of claim 7, the phrase “the resulting product” is inconsistent with the phrase “the product” of claim 1. Suggesting correction: delete the term resulting placed before the term product.
In the last line of claim 11, the phrase “the resulting product” is inconsistent with the phrase “the product” of claim 10. Suggesting correction: delete the term resulting placed before the term product.
In the 2nd line of claim 12, the term “receive d” has a space in between the term. 
In the last line of claim 16, the phrase “the resulting product” is inconsistent with the phrase “the product” of claim 16. Suggesting correction: delete the term resulting placed before product.
Appropriate correction is required.

Response to Amendment
Applicant’s argument regarding giving instructions to a human operator during a production of  a product on how to perform the production of the product, such that the human operator is able to follow the given instructions during the production of the product, during the production of the product, check performance of one or more steps 
Applicant’s argument regarding receiving an oral report from the operator on performance of one or more steps manufacturing and checking performance based on the oral report has been fully considered but in moot in view of newly cited reference Clark in combination with newly cited reference Tribble et al. and cited prior art Kojitani et al. Clark explicitly teaches receiving operator oral feedback regarding performance of all the steps performed during the manufacturing and the system verifies the quality of the product based on the operator feedback as taught in claim 1 and [0041]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,6,10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tribble et al. (US 20100094653 A1) in view of Kojitani et al.1 (US 20100188417 A1).
The teachings of Kojitani et al. as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to the amended claims.
Regarding claim 1 Tribble et al. teaches, a multi-site production system for production of a product under regulated conditions, the multi-site production system comprising at least two production sites (pharmacies or hospitals) linked to a central monitoring unit (central server 390 connected to local servers 310 associated with pharmacies, hospitals where the local server is connected to workstation 500,510 and 520 located on the pharmacy/hospital as shown in Fig. 3, [0109] and [0035]), each production site comprising at least one production unit for production of a product at said product site under regulated conditions and a computerized control unit designed (workstations 500,510 and 520 located on the pharmacy or the hospital equipped with various tools and monitoring equipment to : 
(i) to give instructions to a human operator at said production site in accordance with a predetermined manufacturing procedure for the production of the product, during the production of the product, such that the human operator is able to follow the given instructions during the production of the product (the protocol/recipe retrieved from the server is displayed on the computer monitor of the workstation has step by step procedure to be followed by operator to prepare the drug dose, [0069] and [0071]);
(ii) during the production of the product, to check performance of one or more steps of the manufacturing procedure by the human operator and/or to check predetermined quality parameters of the product (computer monitor at the workstation prompting the operator to take certain measurements during the drug dose preparation and then the computer further verifying the measurement to see whether it is in acceptable range or not, [0071], [0074] and [0090]);
and (iii) to receive, from the human operator (human operator entering parameters and task status regarding the drug dose using the tools in the workstation [0074] and [0069]), and transfer, to the central monitoring unit, required product and/or production process parameters for the product and/or the production process (after completion of preparation of the dose, all the parameters related to dose are transferred to the local server then to the central server 390, [0099] and [0116], also see [0124]).

On the other hand Kojitani et al. teaches,  such that the central monitoring unit is able to check, for validation purposes, the production process and/or product quality of the product (the server (central monitoring unit) connected to the
inspection apparatuses by intranet ([0051]) receives every measurement and quality
data from the inspection apparatuses at the end of inspection of every substrate produced, and generates information for confirming the quality of the produced
substrate, [0052] and [0053]).
Therefore it would be obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of multi-site production system having a central monitoring unit and a computerized control unit as taught by Tribble et al. wherein the central monitoring unit (server) is able to check for validation purposes, the production process and or product quality of the product as taught by Kojitnai et al. to improve system’s quality validation process by further automating the quality validation process by the central monitoring unit/central server to perform on demand quality validation without any delay with uniform consistency.
Tribble et al. teach:

central server 390 communicates with local servers of each of potentially numerous
pharmacies, hospitals, or other healthcare providers, each of which is generally identified at 310. These entities 310 can communicate with a respective local server 330 configured to implement the processes described herein (such as shown in FIGS. 1, 1A and 2) from a conventional pharmacy information system 320.

[0035] When the order is processed by the pharmacy information system 320 and labels
for the medication doses are generated, the data contained in the order and on the labels is captured, processed, and parsed by the computer implemented system to create individual medication dose orders ("dose orders") and associated database records. The software that operates in the local server 330 manages the dose-order processing and generates a dose order queue that can be sorted and/or filtered in any number of different ways as described below. The dose orders can be distributed to various compounding workstations such as workstations 500, 510, 520 in FIG. 3 (e.g., automated sterile compounding stations or manual processing stations) preferably in an optimized manner, as described below. At each stage of the dose-order processing, the database record associated with the dose order can be updated to reflect its status and location. Once the medication order is fulfilled, the resulting dose order is labeled, preferably at the dose preparation station so that the label is in close proximity to the prepared dose (as opposed to the conventional practice of centralized printing of all of the labels for dose-orders that enter the pharmacy), and more preferably is labeled so as to associate it with a patient care location. As described below, in one aspect of the present invention, a situation board 400 provides a view to all personnel in the pharmacy as to the status of each dose order record using metrics that have been established for display on the situation board.

[0071] The workstation can include various tools and monitoring equipment to assist and perform quality control during the manual preparation of the dose order. Such tools and monitoring equipment can include barcode scanners, digital cameras, scales,
hydrometers, spectrometers, and other tools that can be used to verify the properties of a substance. For example, a computer monitor at the workstation can prompt the operator to take certain measurements of the dose order being prepared and input the results of those measurements. Failure to input a measurement within an acceptable range can result in the system automatically rejecting the preparation. Furthermore, to prevent operator fraud, the system can prompt the operator to place the preparation on a scale, or within another instrument, that automates the measurement, thereby reducing the opportunity for the operator to intentionally or unintentionally deceive the system. In this regard, it should be appreciated that the protocol presented to the used at block 162 is preferably coded to capture the progress made toward dose fulfillment. Thus, steps taken in completing the protocol or recipe are preferably coupled with specific operator input such as photographing a drug vial, weighing a syringe, and the like, with the inputs being captured and included in a data record that can be forwarded to the pharmacist for review and approval. The data record can be a record storable in the Ensemble database that is used in a preferred embodiment of the invention.

invention, if the dose-order is one determined to be suited for manual preparation, then
the process flow branches to block 160. At block 160, protocol information is retrieved.
This is because, before the dose order record is dispatched to a manual workstation for
action by the operator, additional information is provided to facilitate the manual fulfillment of the dose order at the selected workstation. This can be based on the
determination that manual preparation is required and the assumption that providing
additional information can improve safety, efficiency, and precision during fulfillment of
the dose order. The management module can associate the additional information with
the dose order record. For example, at step 160 the medication and form of dose (e.g.,
syringe, IV, etc.) specified by the dose order record can be examined so as to determine the protocol by which the dose of that medication should be prepared. The protocol can specify the steps (e.g., sanitization and documentation) that must be taken during preparation to comply with Food and Drug Administration regulations or any other governing procedures regarding the conduct of the pharmacy. Furthermore, the protocol associated with the dose order at steps 160 and 162, preferably is interactive in guiding the operator through the fulfillment process to achieve the same level of accuracy and dose safety which is typically associated with the automation. For example, the protocol can require the operator's input including logging of events at critical stages of the dose preparation process (e.g., requiring the operator to scan information related to the source drug containers).

[0074] In one embodiment of the present invention, step 162 involves presenting the
protocol to the operator in the form of a number of steps that must be performed in order to prepare the dose. As the operator performs each step or selected steps, verification that such step was performed must be entered by the operator or otherwise be confirmed by equipment that captures certain information presented by the operator. If during any step, a verification error arises and there is a question as to whether the step was properly performed, the dose order processing is prevented from continuing to the next step until the step is verified as being properly performed or until the dose order is flagged as being not completed due to an error. If this occurs, the operator can then receive the next dose order in the work order queue for that particular workstation and start the dose preparation process for this new dose order. Thus, step 162 is akin to presenting the operator with a recipe except that several if not all steps that are performed have the operator interrogated to provide information that better ensures that each step was performed in accordance with the protocol. As discussed below, certain steps can be recorded by using one or more cameras or other equipment and thus, a record is compiled and saved for each dose order in case there is every any question as to the integrity of the dose order and whether an error was made in processing the dose order.

[0090] At any point, if a task performed in one of the steps is not verified as being
correct, the operator is prevented from going onto the next step and the dose is not
prepared.

[0099] Referring now to FIG. 2, a process flow is illustrated that commences when a

terminator 200. The local database is updated with completion information at step 205,
and this provides status information that can be referenced by persons outside of the
pharmacy in response to a status inquiry and by the system in managing the distribution
of subsequent dose orders. The identification preferably associates a unique identifier
with the dose. The database record associated with the identified dose can be marked as completed. Alternatively, various other subsystems can be notified of the completion of the dose. For example, a storage subsystem that tracks medication that is "on-hand" can be updated with the prepared dose's record. Additionally, a delivery subsystem can be notified that the prepared dose is completed and ready for delivery to its destination. At a later time, for instance, according to a schedule, the information in the local database can be uploaded to a central server 390 that can be configured to communicate with the respective local databases of multiple pharmacy systems.

[0116] ...As described further below, the central server 390 preferably maintains an archive of data from each installation 310 and provides reporting functionality to thereby free the individual hospitals and pharmacies from maintaining all of the gathered data for an indefinite period of time. Data of various kinds including images (such as JPEG images), are captured during the dose preparation process and this data is stored in the local Ensemble database. Thus, the incoming print stream that is received, parsed and interpreted by the label processing module can be placed into the local Ensemble database and that record augmented as the dose order is being filled with data collected during each or selected ones of the steps in the recipe for producing the drug in the drug order.

Kojitani et al. teach:

[0052] Every time production of one substrate is finished, the manufacturing apparatuses 2A to 2C transmit, to the server 1, information representing conditions under which the process is performed on the substrate (hereinafter referred to as "production conditions") based on an operational definition set in advance. Every time inspection of one substrate is finished, the inspection apparatuses 3A to 3C transmit, to the server 1, the inspection result and measured data obtained through the measuring process executed for this inspection. Any information transmitted from any of the apparatuses is attached with identification information of a corresponding substrate (hereinafter referred to as "substrate ID"). Further the measured data transmitted from the inspection apparatuses 3C to 3C are attached with identification information of a corresponding measurement target section (for example, a pad ID which will be explained later).

[0053] The server 1 stores, to an internal memory (not shown), information transmitted from the manufacturing apparatuses 2A to 2C and the inspection apparatuses 3A to 3C and the attached identification information in such manner that the information is
associated with the attached identification information. Further, when the server 1 receives, from the terminal apparatus 5, specification information input to the apparatus,
the server reads, from the memory, information according to the specification, generates information for confirming the quality of the produced substrate, and transmits the information back to the terminal apparatus 52. The terminal apparatus 5 activates a confirmation operation screen on a monitor apparatus, based on this transmitted information.

	Regarding claim 3 combination of Tribble et al. and Kojitani et al. teach the multi-site production system of claim 1. In addition Tribble teaches, wherein the
central monitoring unit includes a computerized monitoring unit designed to store and send pre-established operating instructions to each of the at least two production sites (each of the hospital or pharmacy linked to the central server through the corresponding local servers receives protocol or recipe retrieved from the local server3 to fulfill the drug dose,[0052] and [0053]), through the computerized control unit of each of the at least two production on sites (protocol having step by step procedure is displayed on the display of the workstation, [0070]).
	Regarding claim 6 combination of Tribble et al. and Kojitani et al. teach the multi-site production system of claim 1. In addition Tribble et al. teaches, the at least one production unit of each of the at least one production sites is a computer assisted production unit (workstation equipped with various tools and monitoring equipment to assist the operator to perform the drug dose preparation based on system prompts implemented through those tools,[0071] also there are entirely automated workstations having automated pill counters, automated syringe preparation and other as taught in [0066]).


Regarding claim 12 combination of Tribble et al. and Kojitnai et al. teach the method of claim 10. In addition Tribble et al. teaches, the computerized control
Unit (workstation) is designed to further record the required product and/or process parameters, received from the human operator, for the product and/or said production (the computer monitor in the workstation prompts the operator to take certain measurements of the dose order being prepared and input results of those measurements to the computer, [0071]).

Regarding claim 13 combination of Tribble et al. and Kojitnai et al. teach the multi-site production system of claim 1. In addition Tribble et al. teaches, the computerized control unit includes an interface configured for bi-directional communication with the human operator (dose preparation station having bi-directional communication with the order processing server, [0016]).

Regarding claim 14 combination of Tribble et al. and Kojitnai et al. teach the multi-site production system of claim 1. In addition Tribble et al. teaches, the one or more steps of the manufacturing procedure include multiple steps (operator at ; and wherein the computerized control unit is designed to:
give instructions to the human operator at said production site, during the
production of the product, to perform each of the multiple steps of the
manufacturing procedure (protocol/recipe having step by step procedure to be performed by the operator prepare the drug dose, [0069]); and
check, during the production of the product, performance of each of the
multiple steps by the human operator (operator required to input logging of events  at critical stages of the dose preparation and the system can verify the input during the preparation process, [0069] and [0071]).

Regarding claim 15 combination of Tribble et al. and Kojitnai et al. teach the multi-site production system of claim 1. In addition Tribble et al. teaches, the
computerized control unit is designed to further record the required product and/or production process parameters (system promoting user to input required product and production process parameters, [0069] and [0071]).

Claims 2,4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tribble et al. (US 20100094653 A1) in view of Kojitani et al.4 (US 20100188417 A1) and Akella et al.5 (US 20190266514 A1).

	Regarding claim 2 combination of Tribble et al and Kojitani et al. teach the multi-site production system of claim 1. 
	Neither in combination nor individually Tribble et al. and Kojitani et al. teaches the central monitoring unit includes a computerized monitoring unit designed to receive the required product and/or production process parameters from the computerized control unit of each of the at least two production sites and to compare the required product and/or production process parameters to established standards and/or rules. However Kojitani et al. explicitly teaches storing established standard and rules stored on the server and used for comparing production and process parameters of multiple inspection machines in [0051]-[0053]. In addition Tribble et al. teaches central server storing all the data related to drug dose preparation in [0099]. It will be beneficial to have central server compare the required product and/or production process parameters to established standards and/or rules instead of a pharmacist as taught in [0071] of Tribble et al. to perform on demand quality check with uniform consistency and without delay.
	On the other hand Akella et al. teaches, the central monitoring unit includes a computerized monitoring unit (computation engine or server 1) designed to receive the required product and/or production process parameters from the computerized control unit (observation units in view of Akella et al. in [0032]) of each of the at least two production sites and to compare the required product and/or production process parameters to established standards and/or rules (multi-site
computation engine consists of servers or computers to receive, analyze data received
from the observation units at multiple sites, [0031], [0032] and [0059]).
	Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to improve central monitoring unit of the multi-site production system as taught by combination of Tribble et al. and Kojitani et al. to receive required product/process parameters and compare to established standards as taught by Akella et al. to perform on demand quality check with uniform consistency and without delay.

	Regarding claim 4 combination of Tribble et al., Kojitani et al. and Akella et al. teach the multi-site production system of claim 2. In addition Akella et al. teaches, wherein the computerized monitoring unit is designed to display results of the comparison (multi-site computation unit comparing received data from the observation stations to reference standards and displaying the comparison result to the operator via screens on the work cell, [0058], [0059] and [0031]).

 	Regarding claim 5 combination of Tribble et al and Kojitani et al. teach the multi-site production system of claim 1. 
	Neither in combination nor individually Tribble et al. and Kojitani et al. teaches the central monitoring unit is designed to propose validation decisions.  
wherein the central monitoring unit is designed to propose validation decisions (the multi-site computation engine can communicate feedback regarding task quality and ways to do the tasks to make a product in compliance with the established standards, [0031], [0034] and [0047]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to improve central monitoring unit of the multi-site production system as taught by combination of Tribble et al. and Kojitani et al. to propose validation decisions as taught by Akella et al. to provide real-time feedback regarding operator performance based on quality of task performed by the operator. Also provide feedback to the operator with steps to perform better on certain tasks.
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tribble et al. (US 20100094653 A1) in view of Kojitani et al.6 (US 20100188417 A1) and  Clark (US 20170146975 A1).
Regarding claim 7 combination of Tribble et al. and Kojitani et al. teach the multi-site production system of claim 1.
Neither in combination nor individually Tribble et al. and Kojitnai et al. teach receiving oral report by the human operator upon completion of the product and the computerized control unit check the performance in response to the oral report. However Tribble et al. require human operator log in critical process parameters to be verified by the system in communication with local server while performing the process as taught in [0069] and [0071]. The information log in can be viewed as report from the 
Clark teaches, wherein the computerized control unit is designed to further receive an oral report by the human operator (input system having microphone or earphone to be used by operator and taught in [0041]) to report quality check of all the processes to system as taught in claim 1, [0041] and claim 1), upon completion of production of the product, on the performance of the one or more steps of the manufacturing procedure (quality check is performed by the operator for all the steps in the process7 shown in Fig. 7 step 912 and [0067]); and
wherein the computerized control unit is designed to check the performance of the one or more steps of the manufacturing procedure and/or to check the predetermined quality parameters of the resulting product in response to the oral report by the human operator (based on operator oral report received by the system through the earphone or microphone, the system performs quality check of the product, claim 1 and [0041]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to improve the multi-site production system as taught by combination of Tribble et al. and Kojitnai et al. to receive oral report by the human operator and in response the computerized control unit check performance of one or more steps of the manufacturing procedure as taught by Clark as 
Regarding claim 11 combination of Tribble et al. and Kojitani et al. teach the method of claim 10.
Neither in combination nor individually Tribble et al. and Kojitnai et al. teach receving oral report by the human operator upon completion of the product and the computerized control unit check the performance in response to the oral report. However Tribble et al. require human operator log in critical process parameters to be verified by the system in communication with local server while performing the process as taught in [0069] and [0071]. The information log in can be viewed as report from the operator and there can be many ways the report can be received including orally or verbally from the operator to the system as an improvement to the system to reduce time for reporting since verbal communication is faster than written or touch communication. 
Clark teaches, wherein the computerized control unit is designed to further receive an oral report by the human operator (input system having microphone or earphone to be used by operator as taught in [0041]) to report quality check of all the processes performed for making the product to the system as taught in claim 1, [0041] and claim 1), upon completion of production of the product, on the performance of the one or more steps of the manufacturing procedure (quality check is performed by the operator for all the steps performed for making the product 8  as shown in Fig. 7 step 912 and [0067]); and
wherein the computerized control unit is designed to check the performance of the one or more steps of the manufacturing procedure and/or to check the predetermined quality parameters of the resulting product in response to the oral report by the human operator (based on operator oral report received by the system through the earphone or microphone, the system performs quality check of the product, claim 1 and [0041]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to improve the multi-site production method as taught by combination of Tribble et al. and Kojitnai et al. to receive oral report by the human operator and in response the computerized control unit check performance of one or more steps of the manufacturing procedure as taught by Clark as an improvement to the system to reduce time for reporting since verbal communication is faster than written or touch communication and also provides hands’ free operation.  
Claims 8,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tribble et al. (US 20100094653 A1) in view of Kojitani et al.9 (US 20100188417 A1) and  Dedry et al.10 (US 20150307829 A1).
Regarding claim 8 combination of Tribble et al. and Kojitani et al. teach the multisite production of claim 1.
Neither in combination nor individually Tribble et al. and Kojitani et al. teach the
detail of the production unit to be glove box or isolator. Based on what type of product to
be manufactured the work cell can be equipped with various type or equipment to

Dedry et al. teaches, the at least one production unit of at least one of the at
least two production sites is a glove box or isolator (Unit 1 is equipped with glove
box [0012]).
Therefore it would have been obvious before the effective filing date of claimed
invention to a person of ordinary skill in the art to modify the multi-site production
system having production unit as taught by Tribble et al. and Kojitani et al. to include a
glove box as the production unit on the work cell (unit 1) as taught by Dedry et al. to accomplish certain set of tasks to produce the required product.

	Regarding claim 16 Tribble et al. teaches, a multi-site production system for production of a product under regulated conditions, the multi-site production system comprising:
a computerized monitoring unit at a first location (central server 390 connected to local servers 310 associated with pharmacies, hospitals where the local server is connected to workstation 500,510 and 520 located on the pharmacy/hospital as shown in Fig. 3, [0109] and [0035]);
at least two production sites linked to the computerized monitoring unit, wherein the at least two production sites are at locations different from the first location (central server 390 connected to local servers 310 associated with pharmacies, hospitals where the local server is connected to workstation 500,510 and 520 located on the pharmacy/hospital as shown in Fig. 3, [0109] and [0035], the hospital and local pharmacy are on different location);
wherein each of the at least two production sites includes at least a
computerized control unit (workstations 500,510 and 520 located on the pharmacy or the hospital equipped with various tools and monitoring equipment to assist the operator and perform quality control during the manual preparation of the dose by the operator, [0071]);
wherein the computerized control unit at each of the at least two production sites is designed to: give instructions., in accordance with the manufacturing procedure, to a human operator at said production site during production of the product, to perform the multiple steps of the predetermined manufacturing procedure in connection with the production of the product (the protocol retrieved from the server is displayed on the computer monitor of the workstation has step by step procedure to be followed by operator to prepare the drug dose, [0069] and [0071]);
check that performance of each of the multiple steps of the predetermined manufacturing procedure is completed by the human operator (computer monitor at the workstation prompting the operator to take certain measurements during the drug dose preparation and then the computer further verifying the measurement to see whether it is in acceptable range or not, [0071], [0074] and [0090]); and 
receive, from the human operator (human operator entering parameters and task status regarding the drug dose using the tools in the workstation [0074] and [0069]), and transfer, to the central monitoring unit, required product and/or production process parameters for the product and/or the manufacturing procedure (after completion of preparation of the dose, all the parameters related to .
Tribble et al. does not explicitly teach detail the central monitoring unit able to check, for validation purposes, the production process and/or product quality of the product and the production sites include one isolator for performance of multiple steps. However Tribble et al. explicitly teaches sending all the parameter related to dose preparation to the central server in [0099] and the completed dose order is further verified by a pharmacist as taught in [0071]. It will beneficial to perform further validation of the product quality by the server instead of a pharmacist to perform on demand quality validation without any delay with uniform consistency.
On the other hand Kojitani et al. teaches,  such that the computerized monitoring unit is able to check, for validation purposes, the manufacturing procedure and/or a product quality of the product (the server (central monitoring unit) connected to the inspection apparatuses by intranet ([0051]) receives every measurement and quality data from the inspection apparatuses at the end of inspection of every substrate produced, and generates information for confirming the quality of the produced substrate, [0052] and [0053]).
Therefore it would be obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of multi-site production system having a central monitoring unit and a computerized control unit as taught by Tribble et al. wherein the central monitoring unit (server) is able to check for validation purposes, the production process and or product quality of the product as taught by Kojitani et al. to improve system’s quality validation process by further 
However neither in combination nor individually Tribble et al. and Kojitani et al. teach alteast two production sites include at least one isolator and each of the at least one isolator having an internal volume under regulated conditions for performance based on what type of product to be manufactured the work cell can be equipped with various type or equipment to accomplish set of tasks to produce required product.
Dedry et al. teaches, wherein each of the at least two production sites includes at least one isolator, each of the at least one isolator having an internal volume under regulated conditions for performance of one or more steps of a predetermined manufacturing procedure within the internal volume to produce a product (Unit 1 is equipped with glove box, which is type of isolator for producing a product under regulated conditions, [0012]).
Therefore it would have been obvious before the effective filing date of claimed invention to a person of ordinary skill in the art to modify the multi-site production system having production unit as taught by Tribble et al. and Kojitani et al. to include a glove box as the production unit on the work cell (unit 1) as taught by Dedry et al. to accomplish certain set of tasks to produce the required product.
Regarding claim 17 combination of Tribble et al., Kojitani et al. and Dedry et al. teach the multi-site production system of claim 16. In addition Dedry et al. the at least one isolator of at least one of the at least two production sites includes a glove box (Unit 1 is a glove box, [0012]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tribble et al. (US 20100094653 A1) in view of Kojitani et al.11 (US 20100188417 A1) and  Dedry et al.12 (US 20150307829 A1) and Akella et al. (US 20190266514 A1) and  Popp 13(US 20080294361 A1) further view of Whittacre et al. 14(US 20110029445 A1).
Regarding claim 9 Tribble et al. and Kojitani et al. teaches, the multi-site
production system of claim 1.
Neither in combination nor individually Tribble et al. and Kojitani et al. teach wherein at least one production unit of each of at least two production sites is selected from a food product manufacturing unit, and a microelectronics product manufacturing unit, biological product manufacturing units, pharmaceutical product manufacturing units, vaccine product manufacturing units, cell therapy product manufacturing units, gene therapy product manufacturing units, nuclear manufacturing units. The multi-site production system can be modified to have production units for any specific production
industry to produce industry specific products where quality control is performed by the central monitoring unit to ensure proper quality of the product produced by the production units.
	Akella et al. teaches, wherein at least one production unit of each of at least two production sites is selected from a food product manufacturing unit (work cell and a microelectronics product manufacturing unit (work cell for soldering chip to circuit board, [0098]).
Therefore it would have been obvious before the effective filing date of claimed invention to a person of ordinary skill in the art to modify the multi-site production system having production unit as taught by Tribble et al. and Kojitani et al. to select production unit from food product manufacturing  and microelectronics product manufacturing as taught by  Akella et al. to have production units for any specific production industry to produce industry specific products where quality control is performed by the central monitoring unit to ensure proper quality of the product produced by the production units.
Neither in combination nor individually Tribble et al., Kojitani et al. and Akella et al. teach wherein at least one production unit of each of at least two production sites is selected from biological product manufacturing units, pharmaceutical product manufacturing units, vaccine product manufacturing units, cell therapy product manufacturing units, gene therapy product manufacturing units, nuclear manufacturing units. The multi-site production system can be modified to have production units for any specific production industry to produce industry specific products where quality control is performed by the central monitoring unit to ensure proper quality of the product produced by the production units.
Dedry et al. teaches, a biological product manufacturing unit, a pharmaceutical product manufacturing unit, a cell therapy product manufacturing unit, a gene therapy product manufacturing unit (production units for formulating CBMPs [0003] and [0008]).

Neither in combination nor individually Tribble et al., Kojitani et al., Akella et al.  and Dedry et al. teach production unit selected from vaccine product manufacturing unit and nuclear production unit.
Popp teaches, a vaccine product manufacturing unit ([0008] and [0020]).
Therefore it would have been obvious before the effective filing date of claimed invention to a person of ordinary skill in the art to modify the multi-site production system having production unit as taught by Tribble et al., Kojitani et al.,Akella et al. and Dedry et al. to select production unit from vaccine product manufacturing unit as taught by Popp to have production units for any specific production industry to produce industry specific products where quality control is performed by the central monitoring unit to ensure proper quality of the product produced by the production units.
Neither in combination nor individually Tribble et al., Kojitani et al.,Akella et al., Dedry et al. and Popp teach to select production unit from nuclear manufacturing units.
nuclear manufacturing unit (radiopharmaceutical production facility with relevant equipment to the industry having centralized quality control, [0010]).
Therefore it would have been obvious before the effective filing date of
claimed invention to a person of ordinary skill in the art to modify the multi-site
production system having production unit as taught by combination of Tribble et al.,
Kotijani et al., Dedry et al. Akella et al. and Popp to select production unit from nuclear
manufacturing units as taught by Whittacre et al. to have production units for any specific production industry to produce industry specific products where quality
control is performed by the central monitoring unit to ensure proper quality of the
product produced by the production units.

Regarding claim 18 combination of Tribble et al., Kojitani et al. and Dedry et al. teach the multi-site production system of claim 16.In addition Dedry et al. teaches, wherein the at least one isolator of each of the at least two production sites is selected from a biological product manufacturing unit, a pharmaceutical product manufacturing unit, a cell therapy product manufacturing unit, a gene therapy product manufacturing unit (production units for formulating CBMPs [0003] and [0008]).
Neither in combination nor individually Tribble et al., Kojitani et al. and Dedry et al. teach the isolator of each of the atleast two production sites is selected from a a vaccine product manufacturing unit, a food product manufacturing unit, a nuclear manufacturing unit and a micro-electronics product manufacturing unit. The multi-
Akella et al. teaches, the isolator of each of the atleast two production sites is selected from a food product manufacturing unit (work cell for producing hamburger, [0059]), and a microelectronics product manufacturing unit (work cell for soldering chip to circuit board, [0098]).
Therefore it would have been obvious before the effective filing date of claimed invention to a person of ordinary skill in the art to modify the multi-site production system having isolator as production unit as taught by Tribble et al., Kojitani et al. and Dedry et al. to select production unit from food product manufacturing  and microelectronics product manufacturing as taught by  Akella et al. to have production units for any specific production industry to produce industry specific products where quality control is performed by the central monitoring unit to ensure proper quality of the product produced by the production units.
Neither in combination nor individually Tribble et al., Kojitani et al., Dedry et al.  and Akella et al. teach production unit –isolator selected from vaccine product manufacturing unit and nuclear production unit.
Popp teaches, a vaccine product manufacturing unit ([0008] and [0020]).
Therefore it would have been obvious before the effective filing date of claimed invention to a person of ordinary skill in the art to modify the multi-site production system having production unit as taught by Tribble et al., Kojitani et al.,Dedry et al. and 
Neither in combination nor individually Tribble et al., Kojitani et al., Dedry et al., Akella et al. and Popp teach production unit –isolator selected from nuclear production unit.
Whittacre et al. teaches, nuclear manufacturing unit (radiopharmaceutical production facility with relevant equipment to the industry having centralized quality control, [0010]).
Therefore it would have been obvious before the effective filing date of
claimed invention to a person of ordinary skill in the art to modify the multi-site
production system having production unit as taught by combination of Tribble et al.,
Kojitani et al., Dedry et al. Akella et al. and Popp to select production unit from nuclear
manufacturing units as taught by Whittacre et al. to have production units for any specific production industry to produce industry specific products where quality
control is performed by the central monitoring unit to ensure proper quality of the
product produced by the production units.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tribble et al. (US 20100094653 A1) in view of Kojitani et al.15 (US 20100188417 A1) and Dedry et al.16 (US 20150307829 A1) and Clark (US 20170146975 A1).

Neither in combination nor individually Tribble et al., Kojitnai et al. and Dedry et al. teach receiving oral report by the human operator on performance of one or more steps of the manufacturing procedure. However Tribble et al. require human operator log in critical process parameters to be verified by the system in communication with local server while performing the process as taught in [0069] and [0071]. The information log in can be viewed as report from the operator and there can be many ways the report can be received including orally or verbally from the operator to the system as an improvement to the system to reduce time for reporting since verbal communication is faster than written or touch communication. 
Clark teaches, wherein the computerized control unit is designed to further receive an oral report by the human operator on performance of the one or more steps of the manufacturing procedure (input system having microphone or earphone to be used by operator as taught in [0041]) to report quality check of all the processes performed to make a product17 as taught in claim 1and [0067], see also Fig.7 step 912).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to improve the multi-site production system as taught by combination of Tribble et al., Kojitani et al., Dedry et al. to receive oral report by the human operator regarding steps of the performed manufacturing procedure and in response the computerized control unit check performance of one or more steps of the manufacturing procedure and the .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spencer et al. (US 20150220869 A1) teaches the method comprising the steps of receiving operator input via the data acquisition device, the operator input indicating initiation, conclusion, or both initiation and conclusion of a plurality of events associated with an output -producing asset; storing the received operator input in the processor-accessible memory device system; and generating a value of a production-based metric associated with at least some of the plurality of events based at least upon an analysis of at least some of the received operator input.
Ihara et al. (US 20130120449 A1) teaches a processing system sending step by step procedure to assist an operator to perform fault repair on a device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S./           Examiner, Art Unit 2115                                                                                                                                                                                             


/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art of record.
        2 Server performing further validation of quality of the finished product.
        3 Someone of ordinary skill in the art can retrieve the protocol form the central server instead of central server with reasonable expectation of success because the central server stores all the data related to drug dose preparation as taught in [0099], “the information in the local database can be uploaded to a central server 390 that can be configured to communicate with the respective local databases of multiple pharmacy systems.”
        4 Prior art of record.
        5 Prior art of record
        6 Prior art of record.
        7 Operator giving oral for all the steps from start to finish of making the product, all of which is captured by the system.
        8 Operator giving oral for all the steps from start to finish of making the product, all of which is captured by the system.
        9 Prior art of record.
        10 Prior art of record
        11 Prior art of record.
        12 Prior art of record
        13 Prior art of record
        14 Prior art of record
        15 Prior art of record.
        16 Prior art of record
        17 Operator giving oral report for all the steps from start to finish of making the product, all of which is captured by the system.